COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH 
 
                                                 NO.
2-09-409-CV
 
RICHARD FOLSOM AND BECKY FOLSOM                                      APPELLANTS
 
                                                             V.
 
POOL QUEST, LLC                                                                              APPELLEE
                                                                                                                            
                                                        ----------
             FROM COUNTY COURT AT LAW NO. 3 OF
TARRANT COUNTY
                                                        ----------
                    MEMORANDUM
OPINION[1] AND
JUDGMENT
                                                        ----------
We have
considered AAppellants= Motion
To Dismiss For Mootness.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
PER
CURIAM
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  June 3, 2010




[1]See Tex. R. App. P. 47.4.